

115 HR 742 IH: To prohibit any hiring freeze from affecting any Department of Defense position at, or in support of, a public shipyard.
U.S. House of Representatives
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 742IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Kilmer (for himself, Mr. Scott of Virginia, Ms. Hanabusa, Ms. Shea-Porter, Mr. Jones, and Mr. Cole) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo prohibit any hiring freeze from affecting any Department of Defense position at, or in support
			 of, a public shipyard.
	
 1.Prohibition on hiring freeze from affecting Department of Defense public shipyard positionsThe memorandum titled Presidential Memorandum Regarding the Hiring Freeze published on January 23, 2017, or any other substantially similar memorandum, Executive order, or other action by the President to prevent a department or agency of the Federal Government from filling vacant Federal civilian employee positions or creating new such positions, shall have no force or effect with respect to any Department of Defense civilian position under which an employee performs a Department of Defense function at a public shipyard or a Department of Defense function that directly supports a public shipyard.
		